DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/8/2022 has been entered.
Allowable Subject Matter
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Albert (US 6,126,043). Regarding claim 12, as cited in the Non-Final Office Action dated 12/08/2021, Albert discloses a dispensing apparatus having cylindrical rigid body with an outer surface, an inner surface, and a threaded neck, the threaded neck including an orifice, the body having a via extending therethrough; a valve in fluid communication with the orifice, wherein the valve has an open state and a closed state; a chamber defined by the inner surface of the body and a stopper, the stopper being free to slide along the inner surface and forming a seal with the inner surface, wherein the stopper is slidable from a first position a first distance from the orifice in which a volume of the chamber is at a maximum level to a second position closer to the orifice in which the volume of the chamber is reduced; a biasing mechanism situated within the body, the biasing mechanism exerting a force that causes the stopper to slide along the inner surface so as to from the first position towards the second position to shrink the chamber as the biasing mechanism relaxes, and a threaded top assembly that mates with the threaded neck assembly. In combination with other claimed limitations, Albert and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to a flange having a first end connected to a bottom surface of the stopper opposite the chamber, the flange extending parallel to an axis of the chamber in a direction opposite the orifice, wherein a second end of the flange is received in the via when the stopper in the first position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754